Title: To John Adams from James Sullivan, 23 October 1785
From: Sullivan, James
To: Adams, John


          
            Dear Sir
            Boston 23d October 1785
          
          I had your favour of the 16th. of August Yesterday, and am exceeding glad that it came at this time because I am frequently applied to for my Sentiments upon the propriety of the Navagation act of this State and being clear in my own opinion that it ought not to be repealed I can Say it with more confidence when my sentiments so exactly coincide with yours. but as the People here are much divided in their ideas of the Subject I can by no means expose your Letter without your licence which will not be obtained untill the matter is decided at least for the present.
          Britian has yet a warm party in America who conceive that we had better be Governed by her policy than our own. our Merchants have a supreme regard to her Commerce perhaps the large Sums they owe there keeps them in Awe. those who were averse to the revolution are uniformly so against every regulation of trade, I rather Suspect from the influence this Sort of people have gained that the Act will be repealed. yesterday Toscan the Vice Consul of France prefered his memorial to the legislature agt. the Act. that this menœvre did not originate with him I am very clear but it will have a great Effect on the Minds of the Country members. our People have foolishly Spent all the Money borrowed by the union, and introduced by foreign Armies, for the luxuries of Europe and being distressed know not where to find a remedy. and Such is our appetite for foreign gewgaws that nothing less than placing them beyond our reach by Imposts can check our Voracious inclination. but I fear there is not firmness enough to accomplish it.
          I know not your Sentiments regarding a federal Judcial power and the changing of our Confederation into one like a consolidated Government of the whole but I am at present against it. however the circle in favour of it grows larger and larger, Vainly Supposing that our happiness depends more on the form of a union than in frugality, the love of our Country, and attention to the Social Virtues—
          I have the honor to be / with great regard and / Friendship Your Most / Obedient Humble Servt
          
            James Sullivan
          
        